DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 1, the closest prior art Yamamoto (USPAT 5699202), fails to disclose in combination with all of the other elements of the claim wherein all of the following limitations are satisfied:
(1) -3.00 ≤ f1/f2 ≤ -1.00;
(2) -5268.98 ≤ f3/f ≤ -1072.02;
(3) -3.98 ≤ (R5+R6)/(R5-R6) ≤ 184.06; and
(4) 0.02 ≤ d5/TTL ≤ 0.07.
Modification of Yamamoto to satisfy all of the above conditional expression would require a substantial amount of experimentation with no guarantee of success. All of conditions 2-4 are directed towards the shape of the third lens. Such modifications to the third lens, especially that of such a large change to the focal length, would have significant detrimental effects to the optical performance of the system. This would require compensating modifications to the other lenses downstream to correct the change in focus and eliminate the resulting aberrations. These modifications would be a significant challenge to discover and result in a lens system unrecognizable to the original. Further, one of ordinary skill would have no obvious motivation for altering the third lens so substantially. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872